Per Curiam.

The plaintiff, a tenant, sued her landlord, the defendant, for damages occasioned to her household furniture, etc., by rain coming in her top flat while a new roof was being put on. The questions raised by the appellant on this appeal have been disposed of by the Appellate Term in an action brought against him by another of his tenants, to-wit: Randolph v. Feist, 23 Misc. Rep. 650.
The plaintiff sued for $450, and recovered $150; we think the evidence justified a recovery to that extent.
Judgment and order appealed from affirmed, with costs.
Present: McCarthy and Schuchman, JJ.
Judgment and order affirmed, with costs.